Case 3:17-cv-00609-B Document 59 Filed 02/20/19 Pagelof1 PagelD 374

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

TONY AND MIPS, INC,

TONY THANGSONGCHAROEN, and
SOMNUEK THANGSONGCHAROEN

Case No. 3:17-cv-609-B
Plaintiffs,

¥S.

UNITED STATES OF AMERICA,

0G? GOD CGD GOO GOD oOo oO cD OGD to GD

Defendant.

ORDER GRANTING JOINT MOTION FOR TEMPORARY STAY OF PROCEEDINGS

Before the Court is Plaintiffs Tony and Mii’s, Inc., Tony Thangsongcharoen, and
Somnuek Thangsongcharoen (“Tony and Mii’s”) and Defendant United States of America
(“United States”), collectively “the Parties,” Notice of Settlement and Joint Motion for
Temporary Stay of Proceedings [D.E. 58], Upon consideration of the motion, and for good
cause showing, the Court GRANTS the motion. This matter is hereby stayed for a period of
ninety (90) days, or until May 20, 2019, On or before the expiration of this ninety day period,
the Parties shall cither file a stipulation of dismissal, or a status report to inform the Court of any
further action that is needed.

Furthermore, it is ORDERED that the hearing on the United States’ Amended Motion
for Protective Order [D.E. 43}, the Pretrial Conference, and the Trial Setting, currently set for

February 26, 2019, May 31, 2019, and June 3, 2019, are hereby VACATED.

JA Oo
U ED ATES DISTRICT JUDGE

 
